Citation Nr: 0937046	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The issue before the Board today 
was reopened by the Board in January 2006 and remanded for 
further evidentiary and procedural development.  As discussed 
below, the Board finds that there was substantial compliance 
with its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The record contains competent and credible evidence that 
the Veteran's Troop while serving in Vietnam was subject to 
rocket and small arms fire and that his Troop returned fire.  

2.  The Veteran engaged in combat with the enemy while 
serving in Vietnam.

3.  The Veteran has been diagnosed with PTSD related to 
rocket and small arms fire, and the diagnosis conforms to 
DSM-IV criteria.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2008).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2008).  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

Throughout this appeal, the Veteran has identified a number 
of combat-related experiences which he contends occurred 
while he was serving in Vietnam.  Such events include 
witnessing three servicemen blown up, observing a Viet Cong 
killed and tied to the back of a tank, engaging in a 
firefight with Viet Cong in which a serviceman was killed, 
and seeing an armored personal carrier (APC) blown up.  
Additionally, the Veteran asserts that he was involved in a 
number of firefights, as well as rocket and small arms 
attacks, as a member of Troop C, 1st Squadron, 10th Cavalry, 
4th Infantry Division.  See Statements by Veteran received 
January 12, 2006, and April 18, 2006.  See also VA 
Examination Reports dated in March 2006 and July 2009.  

In support of his claim, he submitted a "buddy statement" 
from the serviceman whose APC was hit during service; this 
"buddy" also described various rocket and small arms fire 
their Troop received while guarding an air strip at Polie 
Kleng.  See Statement by D.H.G. dated August 15, 2001.  
Additionally, the Veteran submitted copies of Morning Reports 
for his Troop which show artillery rounds being fired nearby 
in April 1968.  See Morning Reports dated April 16, 1968, and 
April 18, 1968.  The Board observes that the latter evidence 
is not relevant to the current appeal, however, because as 
discussed below, the Veteran did not arrive in Vietnam until 
April 19, 1968.  

The Veteran's service personnel records reflect that he was 
assigned as a scout observer in Vietnam for the period from 
April 19, 1968, to March 30, 1969, as a member of Troop C, 
1st Squadron, 10th Cavalry, 4th Infantry Division.  His 
separation record indicates that he is in receipt of the 
Vietnam Service Medal, the Vietnam Campaign Medal, the 
Sharpshooter Badge (rifle), and the National Defense Service 
Medal.  The Board notes that none of this evidence, by 
itself, supports a conclusion that the Veteran engaged in 
combat with the enemy.  But see Daye v. Nicholson, 20 Vet. 
App. 512, 517 (2006) (the VA must consider more than awards 
and decorations in its determination that a veteran engaged 
in combat with the enemy).  

In addition to the Veteran's service personnel records, the 
claims file contains Operational Reports - Lessons Learned 
(OR-LL) for the 4th Infantry Division for the periods dated 
from April through July 1968, from August through October 
1968, and from February through April 1969.  Pertinent to 
this appeal, the OR-LL for the period from August through 
October 1968 contains three entries which specifically 
reference events experienced by the Veteran's Troop (Troop C, 
1st Squadron, 10th Cavalry, 4th Infantry Division).  The first 
entry, dated August 31, 1968, indicates that the Veteran's 
Troop "made contact with an unknown size enemy 
force...resulting in 3 US WIA [wounded in action]...[and]...2 
NVA KIA [North Vietnamese killed in action]."  Subsequently, 
on September 6, 1968, the Veteran's Troop received eight (8) 
rounds of B-40 rocket fire; one bunker was hit resulting in 
two U.S. wounded in action.  Fire was returned with unknown 
results.  Finally, on September 12, 1968, an APC from the 
Veteran's Troop hit a mine resulting in two U.S. wounded in 
action.  

The above entries do not specifically document the Veteran's 
personal participation in these events, including whether he 
engaged in combat with the enemy.  Nevertheless, the Board 
finds this evidence is sufficient to establish that he 
engaged in combat with the enemy.  In this regard, the OR-LL 
entries discussed above indicate that the Veteran's Troop was 
attacked by enemy forces and returned fire.  Therefore, 
affording all reasonable doubt in favor of the Veteran, and 
with consideration of the Veteran's lay assertions that he 
fired a weapon while engaged in firefights during his Vietnam 
service, the Board concludes that the record established that 
he engaged in combat with the enemy.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (a veteran's presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally), 
citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

In the present case, the Veteran's alleged stressors, and in 
particular, rocket and mortar attacks, are consistent with 
the circumstances of his service in Vietnam.  The Board 
observes that the OR-LL for the period from August through 
October 1968 provides independent verification of the 
Veteran's claimed rocket and small arms fire stressor(s).  
Therefore, the Board finds that his claimed rocket and mortar 
attack stressor has been corroborated by the evidence of 
record.  

The next step in the Board's inquiry is whether he has a 
diagnosis of PTSD which conforms to the DSM-IV criteria based 
on any of his combat-related stressors.  38 C.F.R. 
§ 3.304(f).  In the present case, the medical evidence 
reflects that the Veteran has been receiving treatment for 
PTSD since at least 1996.  Contemporaneous treatment records 
from the 1990s, however, do not reflect the basis for this 
diagnosis; it is also not clear whether the Veteran's 
diagnosis is based on the DSM-IV criteria.  

Since the Board's January 2006 remand, additional VA 
treatment records have been associated with the claims file.  
Relevant to the current appeal is an October 2005 VA 
psychiatry treatment note which indicates that the Veteran 
has "service connected PTSD."  See VA Psychiatry Note dated 
October 5, 2005.  Additionally, the Veteran was evaluated by 
the VA in July 2009 for the specific purpose of determining 
whether he has a diagnosis of PTSD that conforms to the DSM-
IV criteria that is related to his claimed combat-related 
experiences.  The examination report reflects that, in 
addition to interviewing the Veteran, the examiner reviewed 
the entire claims file, including medical evidence showing 
that the Veteran has been treated for PTSD since at least 
1996.  Following an interview with the Veteran, the examiner 
determined that the Veteran does meet the DSM-IV criteria for 
PTSD and that his PTSD symptoms appear to be related to 
"recurrent rocket and mortar attacks" experienced while 
serving in Vietnam.  

As discussed above, the Veteran's lay statements regarding 
rocket and mortar attacks have been accepted as credible and 
consistent with the circumstances of his service in Vietnam.  
Furthermore, the record contains service unit records which 
document at least one rocket attack on his Troop between 
August and October 1968.  Additionally, there is competent 
medical evidence of record that he has been diagnosed with 
PTSD based on rocket and mortar attacks.  Thus, the competent 
evidence of record demonstrates that the Veteran has PTSD 
based on a credible in-service stressor and service 
connection is granted.


ORDER

Entitlement to service connection for PTSD is granted.

____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


